Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, and 11-27 are pending. Claims 12-18 are withdrawn. Claims 1-4, 11 and 19-27 are examined below.

Election/Restrictions
Applicant’s election without traverse of invention Group I, in the reply filed on 10/07/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 11, 19-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2013/0244111).
Regarding claim 1, Cho discloses a positive electrode active material for a non-aqueous electrolyte secondary battery (see paragraph [0048]), the active material comprising:
a lithium transition metal composite oxide having a spinel structure and containing nickel and manganese (specifically chemical formula 1 or formula 2, LiMxMn2-xO4 or LiMxMn2-xO4-zFz, wherein M is at least Nickel and X is 0 < X < 1) (see paragraphs [0028]-[0031]), 
the lithium transition metal composite oxide having a surface including a first surface region (i.e. nanoparticle surface coating) (see paragraphs [0010], [0013]-[0015] and [0033]-[0036]),
wherein the first surface region (i.e. nanoparticle of Cho) is (formula 3 LiM'(1-x)AxPO4) and/or a metal oxide (see paragraph [0033]-[0036]), and in formula (3), when M’ is manganese and A is Nickel, and x is 0 < x < 1; x is selected at 0.09 or less, overlaps the recited range of a chemical composition with a molar ratio of nickel to manganese of 0.1 or less.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.
Further, the court has held, as Cho discloses choosing from a finite number of identified, predictable solutions i.e., nickel and manganese, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. See also MPEP 2143 I (E).
Cho does not specifically disclose wherein the first surface region has a thickness from 0.15 µm to 1 µm. Cho does disclose the thickness of the nanoparticle is 0.1 µm (100 nm) or less (see paragraphs [0016], [0064]-[0059]). Cho does not limit the nanoparticle thickness to a single layer.
It would be obvious for a person having ordinary skill in the art to modify the thickness of the first surface region from 0.15 µm to 1 µm through routine optimization. The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 2, Cho discloses a positive electrode active material according to claim 1, further comprising a second surface region (i.e. the material of formula 1 or formula 2 that the nanoparticles are deposited on) (see paragraphs [0010] and [0028]-[0034], when X is 0.3 or higher, Cho overlaps the recited range of having a chemical composition with a molar ratio of nickel to manganese of 0.17 or more.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.

Regarding claims 3 and 4, Cho discloses a positive electrode active material according to claims 1 and 2, wherein the first surface region has a chemical composition with a ratio of a number of moles of oxygen atoms to a total number of moles of metals other than lithium of from 2.4 to 3.8. Specifically, Cho allows for a mixture of Formula 3, and a metal oxide (see paragraphs [0010], [0013]-[0015] and [0018]). When formula 3, LiM'(1-x)AxPO4, and a metal oxide such as ZnO (see paragraph [0036]) are present in a ratio of 1:1, the ratio of oxide to metals other than lithium within the first surface is 5 oxide to 2 metal, or 2.5, overlapping the recited range. 
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.

Regarding claim 11, Cho discloses a positive electrode active material according to claim 1, wherein the lithium transition metal composite oxide has a chemical composition represented by formula below; and
LixNipMnqM’rO4, 
wherein x, p, q, and r satisfy 1 < x < 1.4, 0.3 < p < 0.6, 1.2 < q < 1.7, 0 < r < 0.2,
and p + q + r < 2; and 
M' is at least one selected from the group consisting of Al, Mg, Si, Ti, Cr, Fe, Co, Cu, Zn, and Ga. (see paragraphs [0014]-[0017]).
Specifically for M’ where r = 0, Cho formula 1 LiMxMn2-xO4 reads on the above formula with Li as 1, x selected from 0.3 to 0.6 results in q being 1.7 to 1.4, thereby falling within the cited range (see paragraphs [0028]-[0031]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.

Regarding claim 19, Cho discloses a positive electrode active material according to claim 1, wherein the first surface region contains a lithium manganese oxide, specifically Cho discloses wherein the first surface region (i.e. nanoparticle of Cho) is (formula 3 LiM'(1-x)AxPO4) and/or a metal oxide (see paragraph [0033]-[0036]), and in formula (3), when M’ is manganese and A is Nickel.

Regarding claim 20 and 21, Cho discloses a positive electrode active material according to claim 1 and 19 respectively. The limitation wherein the first surface region is formed by solid-solving lithium into the lithium transition metal composite oxide is a product by process limitation and is given weight to the extent that the process defines structure. Cho does not disclose the method of making the nanoparticle but nanoparticles can be produced using solving lithium into the nanoparticle at some point in the processing. It is the examiner’s position that the product of Cho is able to be formed by the recited process.

Regarding claim 23, Cho discloses a positive electrode active material according to claim 1, wherein the lithium transition metal composite oxide has a molar ratio of nickel of 0.3 to 0.6 when a total number of oxygen atoms in a composition of the lithium transition metal composite oxide is 4; specifically Cho discloses a lithium transition metal composite oxide having a spinel structure and containing nickel and manganese (specifically chemical formula 1 LiMxMn2-xO4 wherein M is at least Nickel and X is 0 < X < 1) (see paragraphs [0028]-[0031]). The disclosed value of X results in a molar ratio of M of greater than 0 to less than 1, which overlaps the recited range.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 25, Cho discloses a positive electrode active material according to claim 1, wherein the lithium transition metal composite oxide has a molar ratio of manganese of 1.2 to 1.7 when a total number of oxygen atoms in a composition of the lithium transition metal composite oxide is 4; specifically Cho discloses a lithium transition metal composite oxide having a spinel structure and containing nickel and manganese (specifically chemical formula 1 LiMxMn2-xO4 wherein M is at least Nickel and X is 0 < X < 1) (see paragraphs [0028]-[0031]). The disclosed value of X results in a molar ratio of Mn of greater than 1 to 2, which overlaps the recited range.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


Allowable Subject Matter
Claims 22, 24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, Cho does not disclose the positive electrode active material further comprises a second surface region having a chemical composition with a molar ratio of nickel to manganese of 0.17 or more.
Claims 24, 26 and 27 are dependent on claim 22.


Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
Applicant argues the newly added limitation overcome the prior art. The examiner disagrees. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721